Exhibit 10.3

 

SERIES A PREFERRED STOCK

SUBSCRIPTION AGREEMENT

This Series A Preferred Stock Subscription Agreement (this “Agreement”) is dated
September 30, 2008, and effective as of September 24, 2008, by and among SPAR
Group, Inc., a Delaware corporation (the “Corporation”), and each of SP/R Inc.
Defined Benefit Pension Plan, acting through Robert G. Brown, its Trustee, WHB
Services, Inc. Defined Benefit Trust, acting throughWilliam H. Bartels, its
Trustee, and WHB Services, Inc. Incentive Savings Trust, acting throughWilliam
H. Bartels, its Trustee (each a “Purchaser”, and collectively, the
“Purchasers”).

 Section 1.      Purchase and Sale of the Preferred Shares. Subject to the terms
and conditions of this Agreement, each Purchaser subscribes for and hereby
purchases and acquires from the Corporation, severally and not jointly, and the
Corporation hereby sells and issues to each Purchaser, the number of shares of
the Corporation’s Series A Preferred Stock, par value $0.01 per share, specified
for such Purchaser (collectively, the “Preferred Shares”), at a purchase price
of $0.86 per Share:

(a)

284,237 Preferred Shares to the SP/R Inc. Defined Benefit Pension Plan at an
individual total purchase price of $244,444.44;

(b)

137,320 Preferred Shares to the WHB Services, Inc. Defined Benefit Trust at an
individual total purchase price $118,095.00; and

(c)

43,559 Preferred Shares to the WHB Services, Inc., Incentive Savings Trust at an
individual total purchase price $37,460.56.

Each Purchaser shall pay to the Corporation such individual total purchase price
in immediately available funds as payment in full for all such Preferred Shares
being purchased by it.

Section 2.      Representations and Covenants of the Corporation. In order to
induce them to enter into this Agreement, the Corporation represents and
warrants the following to each Purchaser: (a) the Corporation is and will
continue to be a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (b) the Corporation has and
will maintain full and unrestricted power, authority and legal capacity, and it
has been duly authorized and empowered, to the extent necessary to execute and
deliver this Agreement and make this Agreement enforceable against it; (c) the
Corporation has obtained and will maintain all qualifications, authorizations,
approvals and waivers, and it has satisfied and will continue to satisfy all
other applicable legal, governance and contractual requirements, to the extent
necessary to execute and deliver this Agreement and make this Agreement
enforceable against it; (d) this Agreement has been duly executed and delivered
by the Corporation, and, upon its execution by the Purchasers, shall constitute
the legal, valid and binding obligation of the Corporation, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (e) the authorized capital stock of the Corporation is 50,000,000
shares, consisting of (i) 47,000,000 shares of common stock, par value $.01 per
share, and (ii) 3,000,000 shares of preferred stock, par value $.01 per share;
(f) the holder’s conversion rights, Corporation’s redemption rights, payment and
liquidation preferences over common, and other terms, provisions and conditions
respecting the Preferred Shares are stated in the Series A Preferred Stock
Designation as filed with the Delaware Secretary of State on March 28, 2008 (the
“Series A Designation”); and (g) upon issuance in accordance with the terms of
this Agreement, the Preferred Shares will be duly and validly authorized and
issued and fully paid and nonassessable.

Section 3.      Representations and Warranties of the Purchaser. In order to
induce it to enter into this Agreement, each Purchaser represents and warrants
(as to itself only) the following to the Corporation as of the date hereof: (a)
the Purchaser has and will maintain full and unrestricted power, authority and
legal capacity to the extent necessary to execute and deliver this Agreement and
make this Agreement enforceable against it; (b) the Purchaser has obtained and
will maintain all qualifications, authorizations, approvals and waivers, and it
has satisfied and will continue to satisfy all other applicable legal,
governance and contractual requirements, to the extent necessary to execute and
deliver this Agreement and make this Agreement enforceable against it; (c) this
Agreement has been duly executed and delivered by the Purchaser, and, upon its
execution by the Corporation, shall constitute the legal, valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except to
the extent that its enforcement is limited by bankruptcy,

 

 

- 1 -

Series A Preferred Subscription

 



 

--------------------------------------------------------------------------------

insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity;
(d) the Purchaser’s trustee has knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Preferred Shares; (e) the Purchaser understands that an
investment in the Corporation represents a high degree of risk and there is no
assurance that the Corporation’s business or operations will be successful; (f)
as the Purchaser’s trustee is an officer and director of the Corporation, the
Purchaser’s trustee regularly receives and reviews information pertaining to the
Corporation, including (without limitation) the Corporation’s Annual Report on
Form 10-K for the Fiscal Year ended December 31, 2007 (the “2007 Annual
Report”), the Purchaser’s trustee has received all of the information that it
requested in connection with the decision to purchase the Preferred Shares, the
Purchaser’s trustee has independently reviewed and evaluated the 2007 Annual
Report, the Series A Designation, and other information provided by the
Corporation in connection with the decision to purchase the Preferred Shares,
the Purchaser’s trustee has had an opportunity to ask questions and receive
answers from the Corporation regarding the business, properties, prospects and
financial condition of the Corporation, and all such questions have been
answered to the full satisfaction of the Purchaser’s trustee; (g) the Purchaser
has considered carefully the risks attendant to an investment in the Corporation
and the Preferred Shares (including, without limitation, the Risk Factors
described in the 2007 Annual Report), and that, as a consequence of such risks,
the Purchaser understands it could lose its entire investment in the Preferred
Shares; (h) the Purchaser further understands that (i) neither the offering nor
the sale of the Preferred Shares has been registered under the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state laws in reliance
upon exemptions from the registration requirements of such laws, (ii) the
Preferred Shares must be held by it indefinitely unless the sale or transfer
thereof is subsequently registered under the Securities Act and any applicable
state laws, or an exemption from such registration requirements is available,
and (iii) the Corporation will rely upon the representations and warranties made
by the Purchaser in this Agreement in order to establish such exemptions from
the registration requirements of the Securities Act and any applicable state
laws; (i) the Preferred Shares are being acquired for investment for the
Purchaser’s own account for the benefit of itself and (indirectly) its
beneficiary, and not as a nominee or agent and not with a view to the resale,
transfer or distribution of all or any part of the Preferred Shares to any other
person within the meaning of the Securities Act; (j) the Purchaser has no
present intention of selling, transferring or distributing any of the Preferred
Shares, or granting any participation in any of the Preferred Shares, to any
other person within the meaning of the Securities Act; and (k) the Purchaser
does not have any contracts, understandings, agreements or arrangements to sell,
transfer or distribute any of the Preferred Shares, or grant any participation
in any of the Preferred Shares, to any other person within the meaning of the
Securities Act.

Section 4.      Further Assurances. The parties will, upon reasonable request,
execute and deliver all such further assignments, endorsements and other
documents as may be necessary in order to implement and perfect the purchase by
the Purchasers of the Preferred Shares.

Section 5.      Successors and Assigns; No Third Party Benefits; Headings, Etc.
The representations, warranties, covenants and other agreements made by or on
behalf of each party in this Agreement shall be binding upon the successors,
permitted assigns, heirs and legal representatives of such party and shall inure
to the benefit of the successors, permitted assigns, heirs and legal
representatives of each other party. The provisions of this Agreement are for
the exclusive benefit of the parties hereto, and, except as otherwise expressly
provided herein, no other person (including creditors of any party hereto) shall
have any right or claim against any party by reason of any of those provisions
or be entitled to enforce any of those provisions against any party. The section
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

Section 6.      Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, (a) to the extent applicable, the
General Corporation Law and Article 8 of the Uniform Commercial Code of the
State of Delaware, each as amended, and (b) to the extent that such Delaware
laws are not applicable, the applicable law of the State of New York other than
those conflict of law rules that would defer to the substantive laws of any
other jurisdiction.

Section 7.      Counterparts and Amendments. This Agreement or any amendment
hereto may have been executed in two or more counterparts of the entire document
or its signatures pages, any of which may have been delivered by telecopy, pdf
or other electronic means, and all of which, when taken together, shall
constitute a single agreement binding upon all of the parties hereto. Except for
a party’s consent or waiver hereunder (which need only be signed by it), each
and every supplement, modification and amendment respecting this Agreement shall
be in writing and signed by all of the parties hereto.

 

 

- 2 -

Series A Preferred Subscription

 



 

--------------------------------------------------------------------------------

Section 8.      Entire Agreement. This Agreement contains the entire agreement
of the parties, and supersedes and completely replaces all prior and other
communications, discussions and other representations, warranties, promises,
assurances, agreements and understandings (whether written, oral, express,
implied or otherwise) between the parties, with respect to the matters contained
in this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SP/R Inc. Defined Benefit Pension Plan

 

 

By:

/s/ Robert G. Brown

Robert G. Brown, Trustee

 

 

WHB Services, Inc. Defined Benefit Trust

 

 

By:

/s/ William H. Bartels

William H. Bartels, Trustee

 

 

WHB Services, Inc. Incentive Savings Trust

 

 

By:

/s/ William H. Bartels

William H. Bartels, Trustee

 

 

SPAR Group, Inc.

 

 

By:

/s/ James R. Segreto

James R. Segreto, Chief Financial Officer

 

 

 

- 3 -

Series A Preferred Subscription

 



 

 